


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 23, 2015 (the
“Effective Date”), by and between Euramax International, Inc., a Delaware
corporation (the “Company”) and John F. Blount (the “Executive”) (each of the
Company and the Executive, a “Party,” and collectively, the “Parties”).
WHEREAS, the Company desires to employ the Executive as Senior Vice President,
Chief Administrative Officer and General Counsel of the Company and wishes to
acquire and be assured of the Executive’s services on the terms and conditions
hereinafter set forth; and


WHEREAS, the Executive desires to be employed by the Company as Senior Vice
President, Chief Administrative Officer and General Counsel and to perform and
to serve the Company on the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:
Section 1.Employment.
1.1.    Term. Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, and such
other members of the Company Group as the Board of Directors of Holdings (the
“Board”) shall determine, in each case pursuant to this Agreement, for a period
commencing on the Effective Date and ending on the second anniversary of the
Effective Date (the “Initial Term”); provided, however, that the period of the
Executive’s employment pursuant to this Agreement shall be automatically
extended for successive one-year periods thereafter (each, a “Renewal Term”), in
each case unless either Party hereto provides the other Party hereto with
written notice that such period shall not be so extended at least six (6) months
in advance of the expiration of the Initial Term or the then-current Renewal
Term, as applicable (the Initial Term and any Renewal Term, collectively, the
“Term”). The Executive’s period of employment pursuant to this Agreement shall
hereinafter be referred to as the “Employment Period.”
1.2.    Duties. During the Employment Period, the Executive shall serve as the
Senior Vice President, Chief Administrative Officer and General Counsel of the
Company and in such other positions as an officer or director of such other
members of the Company Group as the Board shall determine, and shall report
directly to the Chief Executive Officer of the Company. In the Executive’s
position as Senior Vice President, Chief Administrative Officer and General
Counsel, the Executive shall perform such duties, functions and responsibilities
during the Employment Period as are commensurate with such position, as
reasonably and lawfully directed by the Chief Executive Officer. The Executive’s
principal place of employment shall be the Company’s headquarters in Norcross,
Georgia.






--------------------------------------------------------------------------------



1.3.        Exclusivity. During the Employment Period, the Executive shall
devote substantially all of his business time and attention to the business and
affairs of the Company Group, shall faithfully serve the Company Group, and
shall conform to and comply with the lawful and reasonable directions and
instructions given to the Executive by the Chief Executive Officer, consistent
with Section 1.2 hereof, provided such instructions do not conflict with the
Executive’s duties and obligations as a member of the State Bar of Georgia.
During the Employment Period, the Executive shall use his best efforts to
promote and serve the interests of the Company Group and shall not engage in any
other business activity, whether or not such activity shall be engaged in for
pecuniary profit; provided, that the Executive may (a) serve any civic,
charitable, educational or professional organization, (b) serve on the board of
directors of for-profit business enterprises, provided that such service is
approved by the Board, (c) complete his current role as board member, President,
CEO, and Wind-Down Officer of ASHINC Corporation and its affiliated companies,
and (d) manage his personal investments, in each case so long as any such
activities do not (X) violate the terms of this Agreement (including Section 4)
or (Y) materially interfere with the Executive’s duties and responsibilities to
the Company Group.


Section 2.Compensation.
2.1.    Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $325,000, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”). The Base Salary will be reviewed
annually and may be adjusted upward (but not downward) by the Board (or a
committee thereof) in its discretion.
2.2.    Annual Bonus. For each calendar year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) pursuant to the Euramax Incentive Compensation Plan or such other bonus
plan approved by the Board, in each case in accordance with the terms of such
plan. The Executive’s target Annual Bonus opportunity for each calendar year
that ends during the Employment Period shall equal not less than 35% of the Base
Salary.
2.3.    Equity.     Executive shall be granted not less than 500 shares of
restricted stock in the Company in accordance with the Company’s Equity Plan (as
defined in the Company’s 10-K for the fiscal year ended December 31, 2013) on
terms no less favorable than those provided to other senior executives of the
Company.
2.4.    Future Compensation.     During the Employment Period, Executive shall
be eligible to participate in any compensation grant, increase, program, or
award (including but not limited to bonuses, equity awards, base salary
increases, benefits, and other compensation programs) on the same basis as and
commensurate with other senior executives of the Company.
2.5.    Employee Benefits. During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
2.6.    Paid Time Off. During the Employment Period, the Executive shall be
entitled to 27 days of paid time off per calendar year, to be taken and carried
over in accordance with the Company’s paid time off policy in effect from time
to time.

2



--------------------------------------------------------------------------------



2.7.    Business Expenses. The Company shall pay or reimburse the Executive,
upon presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing his duties under this Agreement in accordance with the expense
reimbursement policy of the Company as approved by the Board (or a committee
thereof), as in effect from time to time.
Section 3.Employment Termination.
3.1.        Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate his employment hereunder for any reason during the Term,
in each case (other than a termination by the Company for Cause) at any time
upon not less than 30 days’ notice to the other Party (the date on which the
Executive’s employment terminates for any reason is herein referred to as the
“Termination Date”). Upon the termination of the Executive’s employment with the
Company for any reason, the Executive shall be entitled to (a) payment of any
Base Salary earned but unpaid through the date of termination, (b) unused paid
time off (consistent with Section 2.4 hereof) paid out at the per-business-day
Base Salary rate, (d) additional vested benefits (if any) in accordance with the
applicable terms of applicable Company arrangements and (e) any unreimbursed
expenses in accordance with Section 2.5 hereof (collectively, the “Accrued
Amounts”).
3.2.    Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason. If the Executive’s employment is
terminated (X) by the Company other than for Cause, death or Disability or (Y)
by the Executive for Good Reason, in addition to the Accrued Amounts, the
Executive shall be entitled to: (i) continuation of the Base Salary at the rate
in effect immediately prior to the Termination Date for 12 months following the
Termination Date (the “Base Salary Continuation”) and (ii) to the extent
permitted pursuant to the applicable plans, continuation on the same terms as an
active employee (including, where applicable, coverage for the Executive and his
dependents) of medical insurance benefits that the Executive would otherwise be
eligible to receive as an active employee of the Company for 12 months following
the Termination Date or, if earlier, until the Executive becomes eligible for
medical benefits from a subsequent employer (the “Medical Benefit
Continuation”).
The Company’s obligations to pay the Base Salary Continuation and to provide
Medical Benefit Continuation shall be conditioned upon the Executive’s continued
compliance with his obligations under Section 4 of this Agreement.
Notwithstanding any provision to the contrary herein, and without limitation of
any remedies to which the Company may be entitled, the Base Salary Continuation
shall be paid in equal installments commencing during the 45-day period
following the Termination Date; provided, that, the Executive has signed and
delivered to the Company the release of claims substantially in the form
attached hereto as Exhibit A (the “Release”) and the period (if any) during
which the Release can be revoked has expired within such 45-day period;
provided, further, that, if such 45-day period spans two calendar years, payment
of the Severance Amount shall commence to be paid in the second year.
3.3.    Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments and
benefits due the Executive upon a termination of his employment.

3



--------------------------------------------------------------------------------



3.4.    Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company Group for any reason, the Executive shall resign, as
of the Termination Date, from all positions he or she then holds as an officer,
director, employee and member of the boards of directors (and any committee
thereof) of the Company Group. The Executive shall be required to execute such
writings as are required to effectuate the foregoing.
3.5.    Cooperation. Following the termination of the Executive’s employment
with the Company for any reason, the Executive shall reasonably cooperate with
the Company upon reasonable request of the Board and be reasonably available to
the Company (taking into account any other full-time employment of the
Executive) with respect to matters arising out of the Executive’s services to
the Company Group.
Section 4.Unauthorized Disclosure; Non-Competition; Non-Solicitation;
Interference with Business Relationships; Proprietary Rights.
4.1.    Unauthorized Disclosure. The Executive agrees and understands that in
the Executive’s position with the Company and any other member of the Company
Group, the Executive has been and will be exposed to and has and will receive
information relating to the confidential affairs of the Company Group,
including, without limitation, technical information, intellectual property,
business and marketing plans, strategies, customer information, software, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Company Group and other
forms of information considered by the Company Group to be confidential or in
the nature of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). Confidential Information shall not include information that is
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 4.1 or disclosure by a
third party who is known by the Executive to owe any member of the Company Group
an obligation of confidentiality with respect to such information. The Executive
agrees that at all times during the Executive’s employment with the Company
Group and thereafter, the Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) without the prior written consent of
the Company Group and shall not use or attempt to use any such information in
any manner other than in connection with his employment with the Company Group,
unless required by law to disclose such information, in which case the Executive
shall provide the Company Group with written notice of such requirement as far
in advance of such anticipated disclosure as practicable. This confidentiality
covenant has no temporal, geographical or territorial restriction. Upon
termination of the Executive’s employment with the Company Group, the Executive,
upon request from the Company and to the extent practicable, shall promptly
supply to the Company all Company property, including keys, notes, memoranda,
writings, lists, files, reports, customer lists, correspondence, tapes, disks,
cards, surveys, maps, logs, machines, technical data and any other tangible
product or document which has been produced by, received by or otherwise
submitted to the Executive during or prior to the Executive’s employment with
the Company Group, and any copies thereof in his (or capable of being reduced to
his) possession.

4



--------------------------------------------------------------------------------



4.2.    Non-Competition. By and in consideration of the Company entering into
this Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information, the Executive agrees that the Executive shall not,
during the Employment Period and for a period of 12 months after the Executive’s
termination of employment for any reason (the “Restriction Period”), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including, without limitation, holding any position as a
stockholder, director, officer, consultant, independent contractor, employee,
partner, or investor in, any Restricted Enterprise (as defined below); provided,
that, in no event shall (X) ownership by the Executive of two percent or less of
the outstanding securities of any class of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a shareholder thereof or (Y) being employed by an entity,
standing alone, be prohibited by this Section 4.2, so long as the entity has
more than one discrete and readily distinguishable part of its business and the
Executive’s duties are not at or involving the part of the entity’s business
that is actively engaged in a Restricted Enterprise. For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person that is engaged,
directly or indirectly, in (or intends or proposes to engage in, or has been
organized for the purpose of engaging in) a business which is in competition
with a business of any member of the Company Group in any country or territory
in which such member of the Company Group marketed any of its services or
products during the period of Executive’s employment with the Company.
4.3.    Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly hire, contact, induce or solicit (or
assist any Person to hire, contact, induce or solicit) for employment any person
who is, or within 12 months prior to the date of such hiring, contacting,
inducing or solicitation was, an employee of any member of the Company Group.
4.4.    Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out his responsibilities for the Company
Group), the Executive shall not directly or indirectly induce or solicit (or
assist any Person to induce or solicit) any customer or client of any member of
the Company Group to terminate its relationship or otherwise cease doing
business in whole or in part with any member of the Company Group, or directly
or indirectly interfere with (or assist any Person to interfere with) any
material relationship between the Company Group and any of its or their
customers or clients so as to cause harm to any member of the Company Group.
4.5.    Extension of Restriction Period. The Restriction Period shall be tolled
for any period during which the Executive is in breach of any of Sections 4.2,
4.3 or 4.4 hereof.

5



--------------------------------------------------------------------------------



4.6.    Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him or her, either alone or in conjunction with others, in the course of
the Executive’s employment with any member of the Company Group and related to
the business or activities of any member of the Company Group (the
“Developments”). Except to the extent any rights in any Developments constitute
a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that
are owned ab initio by the Company and/or its applicable affiliate, the
Executive assigns and agrees to assign all of his right, title and interest in
all Developments (including all intellectual property rights therein) to the
Company or its nominee without further compensation, including all rights or
benefits therefor, including without limitation the right to sue and recover for
past and future infringement. The Executive acknowledges that any rights in any
Developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C § 101 et seq. are owned upon creation by the Company and/or the applicable
member of the Company Group. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company Group. These obligations shall
continue beyond the end of the Executive’s employment with the Company Group
with respect to inventions, discoveries, improvements or copyrightable works
initiated, conceived or made by the Executive while employed by any member of
the Company Group, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives.
4.7.    Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the Parties hereto agree not to
disclose the terms of this Agreement to any Person; provided the Executive may
disclose this Agreement and/or any of its terms to the Executive’s immediate
family, financial advisors and attorneys, so long as the Executive instructs
every such Person to whom the Executive makes such disclosure not to disclose
the terms of this Agreement further. Anytime after this Agreement is filed with
the SEC or any other government agency by any member of the Company Group and
becomes a public record, this provision shall no longer apply.
4.8.    Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company Group for
which the Company Group would have no adequate remedy at law; the Executive
therefore also agrees that in the event of said breach or any threat of breach,
the Company Group shall be entitled to an immediate injunction and restraining
order to prevent such breach and/or threatened breach and/or continued breach by
the Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Company Group may be entitled at law or in equity, including, without
limitation, the obligation of the Executive to return any portion of the Base
Salary Continuation paid by the Company to the Executive. The terms of this
paragraph shall not prevent the Company Group from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive. The Parties further
agree that the provisions of the covenants contained in this Section 4 are
reasonable and necessary to protect the businesses of the Company Group because
of the Executive’s access to Confidential Information or his material
participation in the operation of such businesses. In the event that the
Executive willfully and materially breaches any of the covenants set forth in
this Section 4, then in addition to any injunctive relief, the Executive will
promptly return to the Company Group any portion of the Base Salary Continuation
that the Company has paid to the Executive.

6



--------------------------------------------------------------------------------



Section 5.Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
5.1.        “Cause” shall mean the Executive’s having engaged in any of the
following: (A) willful misconduct or gross negligence in the performance of any
of his duties to the Company Group, which, if capable of being cured, is not
cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such willful misconduct or
gross negligence; (B) intentional failure or refusal to perform reasonably
assigned duties by the Board, which is not cured to the reasonable satisfaction
of the Board within 30 days after the Executive receives from the Board written
notice of such failure or refusal; (C) any indictment for, conviction of, or
plea of guilty or nolo contendere to, (1) any felony (other than motor vehicle
offenses the effect of which do not materially affect the performance of the
Executive’s duties) or (2) any crime (whether or not a felony) involving fraud,
theft, breach of trust or similar acts, whether of the United States or any
state thereof or any similar foreign law to which the Executive may be subject;
or (D) any willful failure to comply with any written rules, regulations,
policies or procedures of the Company which, if not complied with, would
reasonably be expected to have a material adverse effect on the business or
financial condition of the Company Group, which in the case of a failure that is
capable of being cured, is not cured to the reasonable satisfaction of the Board
within 30 days after the Executive receives from the Company Group written
notice of such failure. If the Company terminates the Executive’s employment for
Cause, the Company shall provide written notice to the Executive of that fact on
or before the termination of employment.
5.2.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
5.3.    “Company Group” shall mean, collectively, Holdings, the Company and
their respective subsidiaries, successors and assigns.
5.4.    “Disability” shall mean the Executive is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental illness, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.
5.5.    “Good Reason” shall mean one of the following has occurred: (A) a
material breach by the Company of any of the covenants in this Agreement; (B)
any material reduction in the Executive’s Base Salary or bonus opportunity,
other than reductions that apply to senior executives of the Company generally;
(C) the relocation of the Executive’s principal place of employment that would
increase the Executive’s one-way commute by more than 25 miles or (D) any
material and adverse change in the Executive’s position, title or status or any
change in the Executive’s job duties, authority or responsibilities to those of
lesser status. A termination of employment by the Executive for Good Reason
shall be effectuated by giving the Company written notice of the termination,
setting forth the conduct of the Company that constitutes Good Reason, within 90
days of the first date on which the Executive has knowledge of such conduct. The
Executive shall further provide the Company at least 30 days following the date
on which such notice is provided to cure such conduct. Failing such cure, a
termination of employment by the Executive for Good Reason shall be effective on
the day following the expiration of such cure period.
5.6.    “Holdings” shall mean Euramax Holdings, Inc., a Delaware corporation.

7



--------------------------------------------------------------------------------



Section 6.Representations. The Executive represents and warrants that the
Executive is not subject to any contract, arrangement, policy or understanding,
or to any statute, governmental rule or regulation, that in any way limits his
ability to enter into and fully perform his obligations under this Agreement.
Section 7.Non-Disparagement. From and after the Effective Date and continuing
until the end of the Restricted Period, the Executive agrees not to make any
statement that is intended to become public, or that should reasonably be
expected to become public, and that ridicules, disparages or is otherwise
derogatory of the Company, any of its subsidiaries, affiliates, employees,
officers, directors or stockholders.
Section 8.Taxes.
8.1.        Withholding. All amounts paid to the Executive under this Agreement
during or following the Employment Period shall be subject to withholding and
other employment taxes imposed by applicable law. The Executive shall be solely
responsible for the payment of all taxes imposed on the Executive relating to
the payment or provision of any amounts or benefits hereunder.
8.2.    Section 280G.    
(a)    Notwithstanding anything contained in this Agreement to the contrary, (i)
to the extent that any payment or distribution of any type to or for the
Executive by the Company, any affiliate of the Company, any Person who acquires
ownership or effective control of the Company or ownership of a substantial
portion of the Company’s assets (within the meaning of Section 280G of the Code,
or any affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”) constitute “parachute payments” (within the meaning of Section 280G
of the Code), and if (ii) such aggregate would, if reduced by all federal, state
and local taxes applicable thereto, including the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
Payments equal (as valued under Section 280G of the Code) to only three times
the Executive’s “base amount” (within the meaning of Section 280G of the Code),
less $1.00, then (iii) such Payments shall be reduced (but not below zero) if
and to the extent necessary so that no Payments to be made or benefit to be
provided to the Executive shall be subject to the Excise Tax. If the Payments
are so reduced, the Company shall reduce or eliminate the Payments (A) by first
reducing or eliminating the portion of the Payments which are not payable in
cash (other than that portion of the Payments subject to clause (C) hereof), (B)
then by reducing or eliminating cash payments (other than that portion of the
Payments subject to clause (C) hereof) and (C) then by reducing or eliminating
the portion of the Payments (whether payable in cash or not payable in cash) to
which Treasury Regulation Section 1.280G-1 Q/A 24(c) (or successor thereto)
applies, in each case in reverse order beginning with payments or benefits which
are to be paid the farthest in time.

8



--------------------------------------------------------------------------------



(b)    It is possible that after the determinations and selections made pursuant
to this Section 8.2 the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under this Section 8.2
(hereafter referred to as an “Excess Payment” or “Underpayment,” respectively).
If it is established, pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then the Executive shall
promptly pay an amount equal to the Excess Payment to the Company, together with
interest on such amount at the applicable federal rate (as defined in and under
Section 1274(d) of the Code) from the date of the Executive’s receipt of such
Excess Payment until the date of such payment. In the event that it is
determined (i) by a court or (ii) by the auditor upon request by a Party, that
an Underpayment has occurred, the Company shall promptly pay an amount equal to
the Underpayment to the Executive, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of this Section 8.2 not been applied until the date
of such payment.
8.3.    Section 409A.
(a)    The Parties intend that any compensation, benefits and other amounts
payable or provided to Executive under this Employment Agreement be paid or
provided in compliance with Section 409A of the Code and all regulations,
guidance, and other interpretative authority issued thereunder (collectively,
“Section 409A”) such that there will be no adverse tax consequences, interest,
or penalties for the Executive under Section 409A as a result of the payments
and benefits so paid or provided to him. The Parties agree to modify this
Agreement, or the timing of the payment hereunder of severance or other
compensation, or both, to the extent necessary to comply with and to the extent
permissible under Section 409A.
(b)    The terms “terminate,” “terminated” and “termination” mean a termination
of the Executive’s employment that constitutes a “separation from service”
within the meaning of the default rules under Section 409A and the date of the
Executive’s “separation from service,” shall be treated as the Executive’s
Termination Date for purpose of determining the time of payment of any amount
that becomes payable to Executive pursuant to Section 3 hereof upon the
termination of his employment and that is treated as a “deferral of
compensation” within the meaning of Section 409A.
(c)    In the case of any amounts that are payable to the Executive under this
Agreement in the form of installment payments, the Executive’s right to receive
such payments shall be treated as a right to receive a series of separate
payments for purposes of Section 409A.
(d)    If the Executive is a “specified employee” within the meaning of Section
409A at the time of his “separation from service” within the meaning of Section
409A, then any payment otherwise required to be made to him under this Agreement
on account of the Executive’s separation from service, to the extent such
payment (after taking in to account all exclusions applicable to such payment
under Section 409A) is properly treated as deferred compensation subject to
Section 409A, shall not be made until the first business day after (i) the
expiration of six months from the date of Executive’s separation from service,
or (ii) if earlier, the date of Executive’s death (the “Delayed Payment Date”).
On the Delayed Payment Date, there shall be paid to the Executive or, if the
Executive has died, to the Executive’s estate, in a single cash lump sum, an
amount equal to aggregate amount of the payments delayed pursuant to the
preceding sentence.

9



--------------------------------------------------------------------------------



Section 9.Miscellaneous.
9.1.    Indemnification. To the extent provided in the By-Laws and Certificate
of Incorporation of the Company, the Company shall indemnify the Executive for
losses or damages incurred by the Executive as a result of all causes of action
arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Employment Period. This
indemnity shall not apply to the Executive’s acts of willful misconduct or gross
negligence. The Executive shall be covered under any directors’ and officers’
insurance that Holdings or the Company maintains for its directors and other
officers in the same manner and on the same basis as the directors and other
officers of the Company.
9.2.    Amendments and Waivers. This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided, that, the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such waiver.
The waiver by any Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.
9.3.    Assignment; No Third-Party Beneficiaries. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement, except that (i) each member of the Company Group shall be a
third-party beneficiary with respect to this Agreement, including, without
limitation, Section 4, and (ii) the personal representative of the deceased
Executive may enforce the provisions hereof applicable in the event of the death
of the Executive. The Company is authorized to assign this Agreement to a
successor to substantially all of its assets.
9.4.    Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, with confirmation of
receipt, (ii) facsimile during normal business hours, with confirmation of
receipt, to the number indicated, (iii) reputable commercial overnight delivery
service courier, with confirmation of receiptor, or (iv) registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:
If to the Company:     
            
Euramax International, Inc.
300 Research Drive
Suite 400
Norcross, Georgia 30092
ATTN: Corporate Secretary

10



--------------------------------------------------------------------------------



    
with a copy to:        


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Donald P. Carleen, Esq.
Facsimile: 212-859-4000


If to the Executive:
At his principal office at the Company (during the Employment Period), and at
all times to his principal residence as reflected in the records of the Company.



All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either Party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.


9.5.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the Parties shall be governed
by, the laws of the State of Delaware, without giving effect to the conflicts of
law principles thereof.
9.6.    Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the Parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
9.7.    Entire Agreement. From and after the Effective Date, this Agreement
constitutes the entire agreement between the Parties hereto, and supersedes all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, between the Parties with respect to the
subject matter hereof.
9.8.    Counterparts. This Agreement may be executed by .pdf or facsimile
signatures in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.
9.9.    Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of Holdings or the Company.

11



--------------------------------------------------------------------------------



9.10.    General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. Any reference to a Section of the Code shall be deemed to include
any successor to such Section.



12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 


COMPANY
 



By: /s/ Hugh E. Sawyer
   Name: Hugh E. Sawyer
   Title: President




 


EXECUTIVE


 /s/ John F. Blount
 John F. Blount





    






--------------------------------------------------------------------------------



Exhibit A
Release
1.In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of [_______], 20[__] (the “Employment Agreement”), by and
between [________] (the “Executive”) and [_____________] (the “Company”) (each
of the Executive and the Company, a “Party” and collectively, the “Parties”),
the sufficiency of which the Executive acknowledges, the Executive, with the
intention of binding himself or herself and his heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge the
Company and each of its subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, shareholders,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Employment Agreement, the
Executive’s employment with the Company or any of its subsidiaries and
affiliates, or any termination of such employment, including claims (i) for
severance or vacation benefits, unpaid wages, salary or incentive payments, (ii)
for breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort, (iii) for
any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices) and (iv) for employment discrimination under any
applicable federal, state or local statute, provision, order or regulation, and
including, without limitation, any claim under Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards
Act, the Americans with Disabilities Act (“ADA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment
Act (“ADEA”), and any similar or analogous state statute, excepting only:
A.
rights of the Executive arising under, or preserved by, this Release or Section
3 of the Employment Agreement;

B.
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

C.
claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;





--------------------------------------------------------------------------------



D.
rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force; and

2.The Executive acknowledges and agrees that this Release is not to be construed
in any way as an admission of any liability whatsoever by any Company Released
Party, any such liability being expressly denied.
3.This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.
4.The Executive specifically acknowledges that his acceptance of the terms of
this Release is, among other things, a specific waiver of his rights, claims and
causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything contained herein purport, to
be a waiver of any right or claim or cause of action which by law the Executive
is not permitted to waive.
5.As to rights, claims and causes of action arising under ADEA, the Executive
acknowledges that    he or she has been given but not utilized a period of
twenty-one (21) days to consider whether to execute this Release. If the
Executive accepts the terms hereof and executes this Release, he or she may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release as it relates to the release of claims
arising under ADEA. If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed. If such a revocation occurs, the Executive shall irrevocably forfeit
any right to payment of the Base Salary Continuation or provision of the Medical
Benefit Continuation (as each is defined in the Employment Agreement), but the
remainder of the Employment Agreement shall continue in full force.
6.Other than as to rights, claims and causes of action arising under ADEA, this
Release shall be immediately effective upon execution by the Executive.
7.The Executive acknowledges and agrees that he or she has not, with respect to
any transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.
8.The Executive acknowledges that he or she has been advised to seek, and has
had the opportunity to seek, the advice and assistance of an attorney with
regard to this Release, and has been given a sufficient period within which to
consider this Release.
9.The Executive acknowledges that this Release relates only to claims that exist
as of the date of this Release.




--------------------------------------------------------------------------------



10.The Executive acknowledges that the severance payments and benefits he or she
is receiving in connection with this Release and his obligations under this
Release are in addition to anything of value to which the Executive is entitled
from the Company.
11.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
12.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.
13.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.
14.This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.
15.This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.
16.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without giving effect to the conflicts of law
principles thereof.




[signature page follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.


    
 




By:____________________
   Name:
   Title:




 
____________________





